             Case 2:03-cr-00496-TSZ Document 145 Filed 12/23/20 Page 1 of 7




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        UNITED STATES OF AMERICA,
 8
                            Plaintiff,                CR03-496 TSZ
 9
           v.
10      IVY B. GAINES,
11
                            Defendant.
12
        IVY BYRD GAINES,
13
                            Petitioner,               C17-264 TSZ
14
           v.                                         ORDER
15
        UNITED STATES OF AMERICA,
16
                            Respondent.
17

18         THIS MATTER comes before the Court on two motions brought by Ivy Byrd

19 Gaines, namely (i) a motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

20 CR03-496, docket no. 132, and (ii) a motion to vacate, set aside, or correct sentence

21 pursuant to 28 U.S.C. § 2255, C17-264, docket no. 1. Having reviewed all papers filed in

22 support of, and in opposition to, the motions, the Court enters the following order.

23

     ORDER - 1
             Case 2:03-cr-00496-TSZ Document 145 Filed 12/23/20 Page 2 of 7




 1 Background

 2         In March 2005, a jury found Gaines guilty on all 18 counts charged in the Second

 3 Superseding Indictment, which included five counts of Armed Bank Robbery, one count

 4 of Bank Robbery, one count of Armed Credit Union Robbery, one count of Credit Union

 5 Robbery, two counts of Interference with Commerce by Robbery (see Hobbs Act, 18

 6 U.S.C. § 1951), and eight counts of Using a Firearm During and in Relation to a Crime of

 7 Violence (see 18 U.S.C. § 924(c)), which corresponded to the six armed robberies and

 8 two Hobbs Act robberies. See Verdict (CR03-496, docket no. 84); Second Superseding

 9 Indictment (CR03-496, docket no. 35). In July 2005, pursuant to the then-applicable

10 version of 18 U.S.C. § 924(c)(1)(C), as interpreted by the United States Supreme Court,

11 see Deal v. United States, 508 U.S. 129 (1993), Gaines was sentenced to seven years in

12 prison on the first firearm enhancement and 25 years on each of the other seven firearm

13 enhancements, to be served consecutively, for a total of 182 years, to run consecutively to

14 the time he had already served (595 days), which was the term imposed as to all ten

15 robbery offenses combined. See Judgment (CR03-496, docket no. 94). Gaines has now

16 been incarcerated for over 17 years, which is approximately 19½ years in custody,

17 considering good-time credit. He is currently 56 years of age.

18         In 2018, as part of the First Step Act, Congress amended 18 U.S.C. § 924(c)(1)(C).

19 See United States v. McCoy, 981 F.3d 271, 274 (4th Cir. 2020). Under the revised

20 language, the 25-year mandatory minimums would not apply to Gaines because, at the

21 time he committed the offenses at issue, he had not previously been convicted of

22 violating 18 U.S.C. § 924(c). See id. at 275 (observing that the 25-year enhancement is

23

     ORDER - 2
              Case 2:03-cr-00496-TSZ Document 145 Filed 12/23/20 Page 3 of 7




 1 “reserved for recidivist offenders, and no longer applies to multiple § 924(c) convictions

 2 obtained in a single prosecution” (quoting United States v. Jordan, 952 F.3d 160, 171

 3 (4th Cir. 2020)). The statutory modification was not, however, explicitly made

 4 retroactive, see Jordan, 952 F.3d at 174, and Gaines seeks the benefit of the legislative

 5 change via his motion under § 3582(c)(1)(A)(i). Gaines also challenges, pursuant to

 6 § 2255, the legal basis for his convictions under § 924(c), arguing that neither armed

 7 bank robbery nor Hobbs Act robbery constitute the requisite “crime of violence” to serve

 8 as a predicate for the firearm enhancements at issue. The Government opposes both

 9 motions.

10 Discussion

11 A.       Motion to Reduce Sentence

12          A sentence is generally considered final and may not be altered except in limited

13 circumstances. See 18 U.S.C. § 3582(b); see also Dillon v. United States, 560 U.S. 817,

14 824 (2010). Prior to 2018, a modification for reasons other than a post-conviction

15 lowering of the applicable sentencing range could be made only upon a motion brought

16 by the Director of the Bureau of Prisons (“BOP”). See United States v. Gunn, 980 F.3d

17 1178, 1179 (7th Cir. 2020). Pursuant to the First Step Act, a defendant may now directly

18 request a reduction in the term of incarceration, provided that all administrative remedies

19 have been exhausted. 1 See 18 U.S.C. § 3582(c)(1)(A); see also United States v. Brooker,

20

21   1
     On August 14, 2020, Gaines submitted a written request to the warden at the United States
   Penitentiary in Pollock, Louisiana, asking for a reduction in sentence based on “extraordinary or
22 compelling circumstances.” Ex. 1 to Mot. (docket no. 132-1); see also Gaines Decl. at ¶ 1
   (docket no. 142). The warden received Gaines’s request on August 17, 2020, but did not respond
23

     ORDER - 3
              Case 2:03-cr-00496-TSZ Document 145 Filed 12/23/20 Page 4 of 7




 1 976 F.3d 228, 233 (2d Cir. 2020). To obtain relief, a defendant must meet two criteria:

 2 (i) “extraordinary and compelling reasons” warrant a reduction in his or her sentence; and

 3 (ii) the reduction is consistent with applicable policy statements issued by the United

 4 States Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). In modifying any sentence,

 5 the Court must consider the applicable factors set forth in 18 U.S.C. § 3553(a). Id.

 6          Congress has not defined “extraordinary and compelling reasons,” but rather

 7 delegated that task to the Sentencing Commission. See 28 U.S.C. § 994(t); see Brooker,

 8 976 F.3d at 232. In 2006, the Sentencing Commission promulgated United States

 9 Sentencing Guideline (“USSG”) § 1B1.13, the application notes of which describe three

10 categories of potentially “extraordinary and compelling reasons,” namely medical

11 condition, age, and family circumstances, see USSG § 1B1.13 cmt. n.1(A)–(C), and a

12 “catch-all” provision, id. cmt. n.1(D), which “opens the door” to considering factors other

13 than those specifically enumerated, see United States v. McPherson, 454 F. Supp. 3d

14 1049, 1053 (W.D. Wash. 2020). USSG § 1B1.13 has not been updated since the passage

15 of the First Step Act, and every Circuit to address the issue has concluded that the

16 Sentencing Commission’s policy statement applies only when a § 3582(c)(1)(A) motion

17

18
     until September 17, 2020, see Ex. to Gaines Decl. (docket no. 142 at 2), which was one day past
19 the 30-day period that Gaines was required to wait before filing his pending motion to reduce
   sentence. See 18 U.S.C. § 3582(c)(1)(A). Gaines has initiated an administrative appeal of the
20 warden’s decision, but the record contains no indication that such process has been completed.
   See Ex. to Gaines Decl. (docket no. 142 at 3); see also United States v. Blinks, No. 17-CR-0248,
21 2020 WL 5366728, at *2 (E.D. Cal. Sep. 8, 2020) (describing BOP’s Administrative Remedy
   Procedure). The Government, however, has not disputed that Gaines has exhausted his
22 administrative remedies, and the Court concludes that it has jurisdiction to hear Gaines’s
   § 3582(c)(1)(A) motion.
23

     ORDER - 4
             Case 2:03-cr-00496-TSZ Document 145 Filed 12/23/20 Page 5 of 7




 1 is brought by the BOP. See McCoy, 981 F.3d at 281-84; Gunn, 980 F.3d at 1180-81;

 2 United States v. Jones, 980 F.3d 1098 (6th Cir. 2020); Brooker, 976 F.3d at 235-36.

 3 Thus, for purposes of Gaines’s motion to reduce sentence, USSG § 1B1.13 neither limits

 4 this Court’s discretion with respect to what constitutes “extraordinary and compelling

 5 reasons” nor serves as an “applicable policy statement” against which the pending request

 6 must be measured. See, e.g., Jones, 908 F.3d at 1111 (“In cases where incarcerated

 7 persons file motions for compassionate release, federal judges may skip step two of the

 8 § 3582(c)(1)(A) inquiry and have full discretion to define ‘extraordinary and compelling’

 9 without consulting the policy statement § 1B1.13.”).

10         The Court concludes that both (i) the “draconian” nature of the now obsolete

11 jurisprudence concerning the “stacking” of mandatory minimums, see United States v.

12 Quinn, 467 F. Supp. 3d 824, 827 (N.D. Cal. 2020), and (ii) the substantial disparity

13 between Gaines’s sentence and the prison terms that similarly-situated defendants would

14 receive under the current version of § 924(c), constitute “extraordinary and compelling

15 reasons” justifying a reduction in sentence. See McCoy, 981 F.3d at 285-86; United

16 States v. Clausen, No. 00-291-2, 2020 WL 4260795 (E.D. Penn. July 24, 2020); United

17 States v. Young, 458 F. Supp. 3d 838 (M.D. Tenn. 2020); United States v. Haynes, 456 F.

18 Supp. 3d 496 (E.D.N.Y. 2020); United States v. Maumau, No. 08-cr-00758, 2020 WL

19 806121 (D. Utah Feb. 18, 2020); United States v. Urkevich, No. 03CR37, 2019 WL

20 6037391 (D. Neb. Nov. 14, 2019); see also United States v. Lott, No. 95cr72, 2020 WL

21 3058093 (S.D. Cal. June 8, 2020); United States v. Arey, 461 F. Supp. 3d 343 (W.D. Va.

22 2020). Moreover, Congress’s decision not to give automatic retroactive effect to its

23

     ORDER - 5
             Case 2:03-cr-00496-TSZ Document 145 Filed 12/23/20 Page 6 of 7




 1 amendment of § 924(c)(1)(C) does not preclude relief; the “safety valve” offered by

 2 § 3582(c)(1)(A) allows for sentence reductions on a case-by-case basis. See McCoy, 981

 3 F.3d at 286-87.

 4         In providing Gaines a remedy under § 3582(c)(1)(A), the Court is not required to

 5 immediately release him, but rather may adjust his sentence downward, resulting in his

 6 continued incarceration for some period of time. See Maumau, 2020 WL 806121 at *8;

 7 see Lott, 2020 WL 3058093 at *3 (reducing sentence from 240 to 192 months); Arey, 461

 8 F. Supp. 3d at 352 (eliminating the “stacking” § 924(c) sentences, resulting in a decrease

 9 from 895 to 390 months). As has been the practice of other courts, see Clausen, 2020

10 WL 4260795 at *9; Young, 458 F. Supp. 3d at 850; Maumau, 2020 WL 806121 at *8, the

11 Court SCHEDULES a hearing for February 4, 2021, at 10:00 a.m., at which the parties

12 may present their arguments regarding the appropriate sentence reduction, considering

13 the relevant § 3553(a) factors. The virtual hearing will be conducted via ZoomGov.com.

14 Counsel shall meet and confer and jointly make the necessary arrangements with BOP for

15 Gaines to participate via videoconference. The link for the ZoomGov.com session will

16 be provided via email. Sentencing memoranda shall be filed by January 29, 2021.

17 B.      Motion to Vacate, Set Aside, or Correct Sentence

18         In light of the Court’s ruling on Gaines’s § 3582(c)(1)(A) motion, the Court need

19 not address Gaines’s request for this Court to call for a re-examination of the decision in

20 Deal. See Supp. Memo. at 2-6 (C17-264, docket no. 24). With respect to the separate

21 issues of whether armed bank robbery and/or Hobbs Act robbery are crimes of violence

22 for purposes of the firearm enhancements imposed under § 924(c), Gaines acknowledges

23

     ORDER - 6
             Case 2:03-cr-00496-TSZ Document 145 Filed 12/23/20 Page 7 of 7




 1 that the Ninth Circuit has decided the questions adversely to him. See id. at 2 (citing

 2 United States v. Dominguez, 954 F.3d 1251 (9th Cir. 2020), and United States v. Watson,

 3 881 F.3d 782 (9th Cir. 2018)). For the present time, the Court is bound by these

 4 opinions, and therefore DENIES Gaines’s § 2255 motion. This ruling is, however,

 5 without prejudice to renewing the § 2255 motion if the United States Supreme Court

 6 grants a writ of certiorari in Lamont Kortez Gaines v. United States, Case No. 20-294.

 7 Conclusion

 8         For the foregoing reasons, the Court ORDERS:

 9         (1)    Gaines’s § 3582(c)(1)(A) motion to reduce sentence (CR03-496, docket

10 no. 132) is GRANTED in part and DEFERRED in part. The Court concludes that

11 “extraordinary and compelling reasons” warrant a reduction in Gaines’s sentence and

12 SETS a virtual hearing for February 4, 2021, at 10:00 a.m., to determine the appropriate

13 term of imprisonment in light of the relevant factors set forth in § 3553(a).

14         (2)    Gaines’s § 2255 motion (C17-264, docket no. 1) is STRICKEN in part as

15 moot and DENIED in part, but without prejudice to renewing the motion if a writ of

16 certiorari is granted in Supreme Court Case No. 20-294.

17         (3)    The Clerk is directed to send a copy of this Order to all counsel of record.

18         IT IS SO ORDERED.

19         Dated this 23rd day of December, 2020.

20

21                                                   A
                                                     Thomas S. Zilly
22
                                                     United States District Judge
23

     ORDER - 7
